Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spuhr (WO 2021/001523 A1).
Re claims 1-3, Spuhr (Fig 11) discloses a firearm adapter assembly apparatus, the apparatus comprising: a. an upper receiver (12) including internal threads (at 50) and a plurality of holes (92); b. a hand guard (98) including a plurality of holes (234); c. a plurality of threaded fasteners; d. wherein the plurality of threaded fasteners operatively connect the hand guard to the upper receiver; e. a barrel nut (218) including a first end and a second end; f. wherein the second end of the barrel nut includes external threads; and g. wherein the external threads of the barrel nut are configured to connect to the internal threads of the upper receiver.
Re claims 4-6 and 8, Spuhr (Fig 11) discloses a firearm adapter system for interchanging barrels, the system comprising: a. a barrel including a flange (214); b. an upper receiver (12) including internal threads (at 50) and a plurality of holes (92); c. a hand guard (98) including a plurality of holes; d. a plurality of threaded fasteners; e. wherein the plurality of threaded fasteners operatively connect the hand guard to the upper receiver; f. a barrel nut (218) including a first end and a second end; g. wherein the first end of the barrel nut is configured to connect to the flange of the barrel; h. wherein the second end of the barrel nut includes external threads; and i. wherein the external threads of the barrel nut are configured to connect to the internal threads of the upper receiver.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641